                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 GERROD BELL,

                        Petitioner,
                                                        Case No. 18-CV-1439-JPS-JPS
 v.

 RANDALL HEPP,
                                                                          ORDER
                        Respondent.


1.     INTRODUCTION

       In 2001, Petitioner Gerrod Bell (“Bell”) was charged in Monroe

County Circuit Court with numerous felonies in connection with his sexual

assault of two minors. (Docket #1 at 2). He was convicted by a jury and, in

September 2002, was sentenced to life imprisonment.1 (Id.) Bell initiated his

direct appeal in 2015. (Id. at 3). The Wisconsin Court of Appeals affirmed

his convictions in December 2016, and the Wisconsin Supreme Court

affirmed that decision in April 2018. (Id.)

       On September 13, 2018, Bell filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. (Docket #1). The Court screened the petition

under Rule 4 of the Rules Governing § 2254 cases and permitted Bell to

proceed on two habeas grounds: (1) the prosecutor’s closing argument

denied Bell due process of law by shifting the burden of proof from the State

to him; and (2) Bell was denied the effective assistance of counsel when trial



       1 The Judgements of Conviction were amended on January 5, 2015 and
February 24, 2015 in State of Wisconsin v. Gerrod R. Bell, 2001CF239 and 2001CF249
(Monroe Cnty. Cir. Ct.) available at https://wcca.wicourts.gov/ (last visited Sept. 2,
2021). (Docket #1; #12-1 at 1-4).



 Case 2:18-cv-01439-JPS Filed 09/03/21 Page 1 of 26 Document 22
counsel allowed an unredacted police report of an interview with one of the

two victims to be sent into the jury room during deliberations. (Docket #8

at 4-5). The parties2 have fully briefed their respective positions on Bell’s

asserted grounds for relief. However, in Bell’s reply brief, he states that he

will not continue to pursue his second ground for relief regarding

ineffective assistance of counsel and the unredacted document. (Docket #20

at 1). Thus, the Court will address only the merits of Bell’s first ground for

relief. For the reasons explained below, the Court finds that Bell’s petition

is without merit and, therefore, it must be denied.

2.     BACKGROUND

       2.1     Trial Proceedings

       In 2001, the State of Wisconsin (“the State”) charged Bell with

sexually assaulting two victims—T.P., who was thirteen at the time of the

assault, and her older sister, A.L., who was seventeen. (Docket #12-2 at 3-5).

The State brought two cases against Bell in Monroe County Circuit Court,

Case No. 2001CF239 and 2001CF249, and joined them for trial. (Id. at 4).

With respect to T.P., the State charged Bell with (1) one count of second-

degree sexual assault with use of force as a persistent repeater; (2) one count

of second-degree sexual assault of a child as a persistent repeater; and



       2 Randall Hepp (“Hepp”) has replaced Brian Foster (“Foster”) as the
warden of the institution where Bell is confined. Accordingly, the Court directs
that Hepp be substituted for Foster as the respondent in this action. Fed. R. Civ. P.
25(d) (“An action does not abate when a public officer who is a party in an official
capacity dies, resigns, or otherwise ceases to hold office while the action is
pending. The officer's successor is automatically substituted as a party. Later
proceedings should be in the substituted party's name, but any misnomer not
affecting the parties' substantial rights must be disregarded. The court may order
substitution at any time, but the absence of such an order does not affect the
substitution.”).


                           Page 2 of 26
 Case 2:18-cv-01439-JPS Filed 09/03/21 Page 2 of 26 Document 22
(3) one count of misdemeanor bail jumping as a repeater. (Id.) With respect

to A.L., the State charged Bell with two counts of second-degree sexual

assault by use of threat or force as a persistent repeater (Counts 1 and 2)

and two counts of attempted second-degree sexual assault as a persistent

repeater (Counts 3 and 4). (Id. at 4-5). Before submitting the case to the jury,

the circuit court dismissed Counts 3 and 4. (Id.)

       Bell was tried before a jury from September 23 to September 26, 2002.

(Docket #12-6; #12-7; #12-8; #12-9). T.P. and A.L., among others, testified at

trial. Bell did not. (Docket #1-1 at 3). The Wisconsin Supreme Court went

into great detail regarding the statements made by the prosecutor and the

defense in the trial, which are the basis for Bell’s due process ground for

relief. The Wisconsin Supreme Court’s opinion includes the following

relevant parts of the trial proceedings:

                               a.     Voir Dire

               The prosecutor introduced the idea that people
       generally don’t lie without reason early in the proceedings.
       He queried the prospective jurors closely on the truthfulness
       of teenagers and the reasons they might lie. For example, he
       asked if any of the prospective jurors had “ever known a
       teenager to lie[,]” whether anyone had “ever not known a
       teenager to have lied[,]” and “what are some of the typical
       things you might expect a teenager to lie about?”. After
       hearing from prospective jurors who acknowledged that
       teenagers likely do lie in some circumstances but are less
       likely to do so in others, the prosecutor asked:

              Would everybody agree here that—that,
              though, that if you’re going to lie, you’re going
              to have a reason like jealousy of some sort;
              there’s going to be a reason why you would lie?
              Everybody agree with that? Everybody is
              nodding their head.



                           Page 3 of 26
 Case 2:18-cv-01439-JPS Filed 09/03/21 Page 3 of 26 Document 22
           The prosecutor then asked “what are some reasons
    that a teenage girl might falsely accuse someone of sexual
    assault?” One juror responded that a teenage girl might lie for
    “attention,” another answered “[l]ack of understanding of the
    gravity of accusing someone,” another answered “revenge,”
    and one prospective juror responded that teenage girls might
    lie about a sexual assault if they were afraid “that they’d get
    in trouble with their parents for having sex in the first place if
    they got caught.” So the State asked the prospective jurors if
    they would “expect there would be some evidence that
    somebody would have a reason to lie? There would be some
    sort of evidence that this person would have a reason to lie
    about—[.]” Two prospective jurors responded that they
    would expect there to be some type of evidence that the
    person had lied. The State cautioned the prospective jurors
    they would hear jury instructions telling them that they
    would not be allowed to speculate and that their verdict
    would need to be based on evidence or the lack of evidence.

           The defense was similarly interested in the prospective
    jurors’ impression of teenagers’ truthfulness. After asking
    each prospective juror the ages of their children, he asked
    “How many people believe that a child 14 years old, 18 years
    old can—can lie about a sexual assault?” He then reminded
    the prospective jurors that the prosecutor had mentioned the
    concept of someone omitting certain details and asked if
    “anybody [has] heard of lying by omission?” He pursued this
    theme as he inquired into: (1) whether the jurors believed that
    someone might lie because she does not understand the
    repercussions; (2) whether someone might tell a lie and then
    continue telling the lie because it is too difficult to backtrack;
    and (3) whether someone might “lie to gain attention because
    they want the love and attention from that person[.]”

     b.     Opening Statements And Evidence Adduced at Trial

           During his opening statement, defense counsel
    signaled that he would be concentrating on the victims’
    veracity. Part of his remarks referred to testimony that he said
    would establish T.P. had lied about the amount of alcohol she
    drank on the night of the assault, that she lied about the


                          Page 4 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 4 of 26 Document 22
    assaults having occurred, that A.L. had admitted prior to trial
    that she previously lied about how much alcohol T.P.
    consumed the night of the assault, and concluded by telling
    the jury that “the evidence will show at the end of this, that in
    fact . . . [T.P.] and [A.L.] did not know what the truth is.”

            Central to the State’s case was the testimony of T.P. and
    A.L., who testified extensively and in great detail about the
    sexual assaults. T.P. not only recounted details of the actual
    assault, she also described the circumstances surrounding it.
    So, for example, she testified that on the day Mr. Bell sexually
    assaulted her, she had multiple alcoholic beverages and felt
    intoxicated at some point during the evening. T.P. then
    explained that when her mother asked her to go make sure
    the bonfire was out, Mr. Bell came out and sat on the picnic
    table with her. She then gave a moment by moment
    description of how Mr. Bell sexually assaulted her. She said
    that, afterwards, Mr. Bell demanded that she tell no one what
    he had done and warned her that if she did, it would happen
    again.

           Mr. Bell’s counsel questioned T.P. closely. Part of the
    cross-examination focused on potential motives for lying. So,
    for example, he obtained T.P.’s admission that she “ha[d]n’t
    had the best life” and that she had received comfort and
    attention from her mother, and others, after reporting the
    assaults. He also took direct aim at her credibility, getting her
    to admit she had previously lied about the amount of alcohol
    she had consumed on the night of the assault and that—
    despite her earlier statements—she was, in fact, intoxicated at
    some point that evening. T.P. also confirmed she had
    previously lied regarding the extent of her knowledge about
    sexual matters, and defense counsel also identified other
    discrepancies between T.P.’s trial testimony and her previous
    statements.

            A.L. provided testimony both about the evening her
    sister was assaulted and about her own assaults. With respect
    to T.P.’s assault, she said there was alcohol at her (A.L.’s)
    birthday party, that she (A.L.) had “a slight buzz,” and that
    T.P. had been drinking, too, and was “kinda tipsy.” A.L. said


                          Page 5 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 5 of 26 Document 22
    she (A.L.) left the party at some point with Mr. Bell and three
    other men and that they were “getting stoned,” and she
    explained that after the group returned to the house around
    7:00 p.m., she and one of the other men left again around
    midnight. When she returned shortly thereafter, she noticed
    a change in T.P.’s countenance and described her as seeming
    more sober and “off to herself.”

           A.L. also testified that she herself had been sexually
    assaulted by Mr. Bell on four occasions. She said three of the
    assaults occurred around the time Mr. Bell assaulted T.P. The
    fourth assault (the one she did not originally report to the
    police) involved sexual intercourse (unlike the other three
    events). She said she did not initially report this assault along
    with the others because she was “ashamed to talk about” it
    and “didn't want to remember it.” Additionally, she said Mr.
    Bell had threatened to do the same thing to her sister if she
    told anyone what had occurred.

           During his cross-examination of A.L., Mr. Bell’s
    counsel focused on her credibility. He questioned her about
    discrepancies between her trial testimony and the statements
    she gave to police and her preliminary hearing testimony as
    to what occurred on the night Mr. Bell had non-consensual
    sexual intercourse with her, and he also questioned A.L.
    about whether she had previously lied about how much
    alcohol she consumed on the night of T.P.’s sexual assault.
    A.L. confirmed she had previously lied about the amount she
    consumed because she was afraid of getting in trouble for
    drinking. A.L. also confirmed that after reporting the first
    three incidents involving Mr. Bell—which did not include
    sexual intercourse—she had lied to investigators when she
    told them that no other incidents had occurred. When asked
    whether her mother had been supportive of her after she had
    reported the fourth incident, A.L. confirmed that she had
    been and that her mother’s support “was different” from
    what she had experienced in the past.

           Dr. Ann Budzak, the pediatrician who examined T.P.,
    also testified. She explained that although she performed a
    pelvic exam of T.P., she did not perform a forensic exam—


                          Page 6 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 6 of 26 Document 22
    which would include collecting specimens such as hair and
    semen if possible—because the exam occurred approximately
    five weeks after the alleged assault. Dr. Budzak further
    testified that based upon a reasonable degree of medical
    certainty, there was evidence that T.P. may have had sexual
    intercourse at some point because she had tolerated the pelvic
    exam and because there was a lack of hymenal tissue. She also
    testified, however, that a lack of hymenal tissue “is not
    specific or proof of having had a penetration experience such
    as sexual intercourse” and that although that was generally
    the most common explanation for its absence or disruption,
    “there are other ways hymenal tissue can be disrupted[.]”

           Through cross-examination, defense counsel elicited
    that Mr. Bell had told the police he had not assaulted T.P. and
    A.L. In an attempt to bolster the credibility of this statement,
    defense counsel called Sergeant Stickney as a witness to
    recount Mr. Bell’s offer to undergo a Computer Voice Stress
    Analysis. According to Sergeant Stickney, measuring the
    stress in an individual’s voice can help in determining
    whether the person is telling the truth. However, Sergeant
    Stickney never followed up on Mr. Bell’s offer to take the test.
    Defense counsel also attacked A.L.’s credibility by calling a
    private investigator to explain how the physical layout of the
    bathroom where A.L. said she had been sexually assaulted
    contradicted her testimony.

                       c.     Jury Instructions

           Prior to closing arguments, the circuit court instructed
    the jury, in relevant part, as follows:

                  Consider only the evidence received
           during this trial and the law as given to you by
           these instructions and from these alone, guided
           by your soundest reason and best judgment,
           reach your verdict.

           ....

                 The burden of establishing every fact
           necessary to constitute guilt is upon the State.



                          Page 7 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 7 of 26 Document 22
          Before you can return a verdict of guilty, the
          evidence must satisfy you beyond a reasonable
          doubt that the defendant is guilty.

                 If you can reconcile the evidence upon
          any reasonable hypothesis consistent with the
          defendant’s innocence, you should do so and
          return a verdict of not guilty.

                  The term “reasonable doubt” means a
          doubt based upon reason and common sense. It
          is doubt for which a reason can be given, arising
          from a fair and rational consideration of the
          evidence or lack of evidence. It means such a
          doubt as would cause a person of ordinary
          prudence to pause or hesitate when called upon
          to act in the most important affairs of life.

                 A reasonable doubt is not a doubt which
          is based on mere guesswork or speculation. A
          doubt which arises merely from sympathy or
          from fear to return a verdict of guilt is not a
          reasonable doubt. A reasonable doubt is not a
          doubt such as may be used to escape the
          responsibility of a decision.

                 While it is your duty to give the
          defendant the benefit of every reasonable
          doubt, you are not to search for doubt. You are
          to search for the truth.

           The court defined evidence as: (1) “the sworn
    testimony of witnesses, both on direct and cross-
    examination”; (2) “exhibits the court has received”; and
    (3) “any facts to which the lawyers have agreed or stipulated
    or which the court has directed you to find.” The court
    emphasized that the “[r]emarks of the attorneys are not
    evidence” and that while the jury should “[c]onsider
    carefully” the closing arguments, the attorneys’ “arguments
    and conclusions and opinions are not evidence.”




                          Page 8 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 8 of 26 Document 22
           The court also identified the various factors the jury
    should consider in determining a witness’s credibility and the
    weight to give the witness’s testimony. Among the factors the
    court identified were “possible motives for falsifying
    testimony” and “all other facts and circumstances during the
    trial which tend to either support or to discredit the
    testimony.” In doing so, the court instructed the jury to use
    “your common sense and experience. In everyday life you
    determine for yourselves the reliability of things people say
    to you. You should do the same thing here.”

                      d.     Closing Arguments

           As the prosecutor commenced his closing argument,
    he reminded the jurors of the instructions they had just heard.
    He then reprised the theme of his case: The jury shouldn’t
    return a verdict of “not guilty” unless it believed T.P. and A.L.
    had lied:

           I think it’s interesting to start from this point of
           view. What must we believe, what things must
           we believe for the defendant to be not guilty?
           After hearing all the evidence that we’ve heard,
           what are the things that we must believe true if
           he is not guilty?

                   First of all, when it comes to [T.P.], who’s
           13 [sic], that she first lied to Sergeant Stickney
           about the defendant raping her. We have to
           believe that she then proceeded in the videotape
           that occurred over two days—one of those
           videotapes we saw, the first one—that she then
           lied to the social worker . . . about the rape. That
           the defendant, when the defendant assaulted
           her.

                 We then have to believe that she lied to
           us. You have to believe that.

                  We have to then believe when we look at
           [A.L.] and her testimony, we would have to
           believe if the defendant is not guilty, that she



                          Page 9 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 9 of 26 Document 22
           first lied to Detective LaVern Erickson when she
           told him about the incident on the couch when
           the defendant held her down and grabbed her
           breast. And that the first thing that she came
           forward with.

                  The other instances when they were
           investigating the night of the party, we have to
           believe she lied about that.

            At that point, trial counsel objected; however, the
     circuit court overruled the objection and the prosecutor
     resumed his argument:

           We must believe that she [A.L.] lied to Detective
           LaVern Erickson about that. We must believe
           then six months later, for some reason, she just
           decided to pile on another story and that she
           lied to Sergeant Stickney when he said there
           was a pool of tears, there was a wet spot there
           when she got done testifying—or telling him
           about the rape in the shower on July 2d. We
           have to believe that she lied about that.

                  And we have to then believe that she lied
           at the preliminary hearing back in February of
           this year when she had to discuss both of those
           instances.

                  We have to believe that she lied to us
           over the course of two days when she was up
           there for a number of hours, that she
           intentionally lied to us this week. That’s what
           we’d have to believe.

     The prosecutor further argued that, to believe T.P. and A.L.
     were lying, the jury would have “to believe that those two
     girls, [A.L. and T.P.] are simply two of the best actors—or
     actresses we have ever seen. Could Meryl Streep have done
     any better? The reason their testimony is so compelling is
     because they weren’t acting.”




                          Page 10 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 10 of 26 Document 22
            The prosecutor encouraged the jurors not to disbelieve
     the victims unless they found a motive to lie. He said that “if
     somebody is going to lie about something, they’re going to
     have a reason. They’re going to have some evidence of that
     reason.” He argued that in this case, however, defense
     counsel had “no idea” why A.L. and T.P. might lie and that
     because he had no idea, he “just begins to speculate. He just
     begins to make guesses after he says he has no idea why [T.P.]
     would make this up.” The prosecutor further argued that “[i]f
     a person lies about something, they must have a reason. And
     the reason why there is no evidence in this case about why
     anybody would lie is because they’re not lying. [T.P.] and
     [A.L.] are not lying.”

            Defense counsel’s closing argument focused
     exclusively on whether T.P. and A.L. should be believed. He
     argued that the police had not thoroughly investigated T.P.’s
     and A.L.’s allegations and that “much like the Salem Witch
     Trials of 1962 (sic), certain people were believed and that was
     it, that was all that was necessary. And apparently,
     unfortunately—unfortunately for [Mr.] Bell, that it was
     assumed that the girls were telling the truth.” Trial counsel
     also juxtaposed A.L.’s testimony about the layout of the
     bathroom where one of the sexual assaults occurred with the
     testimony of the private investigator Mr. Bell hired to argue
     that A.L. had been lying and that she had “change[d] her
     story.” Defense counsel’s argument became even more
     pointed, asserting that “it [the sexual assaults] never
     happened. The reason why it doesn’t make sense is it just
     didn’t happen.” Revisiting each of the victim’s allegations, he
     told the jury “[t]his never happened” or “[i]t didn’t happen.”

            Defense counsel also told the jury that A.L. and T.P.
     had ample motive to lie. He explained that in light of their
     “difficult life,” “lying becomes easy” and eventually turns
     into “a way of survival.” In regard to T.P., defense counsel
     argued that she had

           learn[ed] that she can manipulate what happens
           to her, she can manipulate not going to school,
           she can manipulate trying to get closer to mom


                          Page 11 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 11 of 26 Document 22
           and so lying becomes an easy thing. Lying can
           be a daily event for an individual like that, like
           protecting others, protecting themselves, can be
           a cry for attention, so I don’t have to do
           something such as go to school, so they’ll allow
           me to do something.

                  Lying can be out of jealousy, lying can be
           out of hurt, lying can be for revenge and a lie is
           out of control. And that’s what’s happened
           here. The lies have become so deep and so out
           of control that you can’t bring it back. You can’t
           expose what the truth is and that the truth that
           this never happened; you can’t because you
           would be the scorn of all. And in fact, maybe her
           actions tell you so much by saying I don’t want
           to pursue this thing.

     Defense counsel further argued:

           That’s what this is all about; a life where lies
           don’t mean anything, they don’t mean anything
           to these girls because they’ve had to live that life
           the entire time. It’s a way to protect themselves,
           it’s their shield. And so it’s easy for them that
           they can look you in the eye and I'm not lying,
           no, it was one wine cooler. . . .

           ....

                     They put on a mask. He—[the
           prosecutor] talks about Meryl Streep and great
           actresses. They’ve had to act their whole life;
           . . . . They’re crying for help; it’s easy to act.

            On rebuttal, the prosecutor dismissed defense
     counsel’s theories about why A.L. and T.P. might lie as
     “[p]ure speculation, pure speculation, pure speculation” and
     argued that there simply was “no testimony that they were
     lying. There’s no evidence that they were lying.” The
     prosecutor also told the jurors that the jury instructions




                          Page 12 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 12 of 26 Document 22
       precluded them from speculating and engaging in “sheer
       guesswork.”

(Docket #12-2 at 12-23).

       On September 26, 2002, regarding T.P., the jury found Bell guilty of

(1) one count of second-degree sexual assault with use of force as a

persistent repeater; (2) one count of second-degree sexual assault of a child

as a persistent repeater; and (3) one count of misdemeanor bail jumping as

a repeater. Regarding A.L., the jury found Bell guilty of two counts of

second-degree sexual assault by use of threat or force as a persistent

repeater. (Docket #12-1 at 1-4). On September 27, 2002, Bell was sentenced

to life in prison without the possibility of parole. (Id.)

       2.2       Post-Conviction Proceedings

       On July 13, 2015, Bell filed a post-conviction motion to vacate the

judgments of conviction and requested a new trial. (Docket #12-2 at 5-6).

Bell’s motion claimed that he did not receive a fair trial because: (1) the

prosecutor’s comments regarding motive and evidence of lying during

closing argument shifted the burden of proof; and (2) the jury was allowed

to view two inadmissible exhibits during deliberation. (Id.) The circuit court

conducted a Machner3 hearing at which trial counsel testified. (Id.) On

December 1, 2015, the circuit court denied the postconviction motion from

the bench at the close of the hearing and issued an order on December 4,

2015. (Docket #1-1 at 1). It held that the prosecutor did not shift the burden

of proof; the argument was a reasonable response to the defense theory that

the victims lied. (Docket #12-11 at 94–101). The prosecutor’s arguments

were unobjectionable “advocacy” that did not shift the burden of proof to



       3   State v. Machner, 285 N.W.2d 905 (Wis. Ct. App. 1979).


                          Page 13 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 13 of 26 Document 22
the defense. (Id. at 99–100). The circuit court concluded that no “harmful

error occurred by way of the prosecutor’s closing argument.” (Id. at 98).

         Bell appealed to the Wisconsin Court of Appeals on December 16,

2015. (Docket #1 at 3). The Wisconsin Court of Appeals affirmed on

December 1, 2016. (Docket #1-1 at 2-22). Bell filed a petition for review with

the Wisconsin Supreme Court on December 27, 2016. (Docket #1 at 3). The

Wisconsin Supreme Court granted Bell’s petition for review and affirmed

the Wisconsin Court of Appeals decision on April 10, 2018. (Docket #12-2 at

1-59).

         2.3   Federal Habeas Proceedings

         On September 13 2018, Bell filed the instant petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 presenting two grounds for relief:

(1) the prosecutor improperly shifted the burden of proof by arguing that

the jury could not acquit Bell unless they found that the victims had lied;

and (2) trial counsel was ineffective for asking that two exhibits be given to

the jury in an unredacted form during deliberations. (Docket #1 at 6–7).

         Bell did not file a brief in support of his petition. Respondent filed

his brief in opposition to the petition on May 3, 2019, (Docket #17), and Bell

filed a reply brief on June 24, 2019, (Docket #20). Respondent maintains that

Bell has not satisfied his burden of proving that his claims merit relief under

the deferential standards set forth in Section 2254. (Docket #17). In Bell’s

reply brief, he states that he will not continue to pursue his second ground

for relief of the ineffective assistance of counsel claim regarding unredacted

documents going to the jury. (Docket #20 at 1).

3.       LEGAL STANDARD

         State criminal convictions are generally considered final. Review

may be had in federal court only on limited grounds. Under the


                           Page 14 of 26
 Case 2:18-cv-01439-JPS Filed 09/03/21 Page 14 of 26 Document 22
Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a

prisoner in custody pursuant to a state-court judgment of conviction is

entitled to federal habeas relief only if he is “in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

With respect to claims adjudicated on the merits in state court, a federal

court can grant an application for a writ of habeas corpus “only if the state

court’s decision was contrary to clearly established Supreme Court

precedent, involved an unreasonable application of such precedent, or was

based on an unreasonable determination of the facts in light of the evidence

presented in state court.” Promotor v. Pollard, 628 F.3d 878, 888 (7th Cir. 2010)

(citing 28 U.S.C. § 2254(d)); see also White v. Woodall, 134 S. Ct. 1697, 1702

(2014)). The burden of proof rests with the petitioner. Cullen v. Pinholster,

563 U.S. 170, 181 (2011). The relevant decision for this Court to review is

that of the last state court to rule on the merits of the petitioner’s claim.

Charlton v. Davis, 439 F.3d 369, 374 (7th Cir. 2006).

       A state-court decision runs contrary to clearly established Supreme

Court precedent “if it applies a rule that contradicts the governing law set

forth in [those] cases, or if it confronts a set of facts that is materially

indistinguishable from a decision of [the Supreme] Court but reaches a

different result.” Brown v. Payton, 544 U.S. 133, 141 (2005). A state court

unreasonably applies clearly established Supreme Court precedent when it

applies that precedent to the facts in an objectively unreasonable manner.

Id.; Bailey v. Lemke, 735 F.3d 945, 949 (7th Cir. 2013). A state-court decision

is based on an unreasonable determination of the facts “when it ‘rests upon

fact-finding that ignores the clear and convincing weight of the evidence.’”

McManus v. Neal, 779 F.3d 634, 649 (7th Cir. 2015) (quoting Goudy v.

Basinger, 604 F.3d 394, 399 (7th Cir. 2010)).


                          Page 15 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 15 of 26 Document 22
       The AEDPA undoubtedly mandates a deferential standard of

review. The Supreme Court has “emphasized with rather unexpected

vigor” the strict limits imposed by Congress on the authority of federal

habeas courts to overturn state criminal convictions. Price v. Thurmer, 637

F.3d 831, 839 (7th Cir. 2011). It is not enough for the petitioner to prove the

state courts were wrong; he must also prove they acted unreasonably.

Harrington v. Richter, 562 U.S. 86, 101 (2005); Campbell v. Smith, 770 F.3d 540,

546 (7th Cir. 2014) (“An ‘unreasonable application of’ federal law means

‘objectively unreasonable, not merely wrong; even ‘clear error’ will not

suffice.’”) (quoting White, 134 S. Ct. at 1702).

       Indeed, the habeas petitioner must demonstrate that the state court

decision is “so erroneous that ‘there is no possibility fairminded jurists

could disagree that the state court’s decision conflicts with [the Supreme]

Court’s precedents.’” Nevada v. Jackson, 569 U.S. 505, 508–09 (2013) (quoting

Harrington, 562 U.S. at 102). The state court decisions must “be given the

benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002); Hartjes v.

Endicott, 456 F.3d 786, 792 (7th Cir. 2006). As the Supreme Court has

explained, “[i]f this standard is difficult to meet, that is because it was

meant to be.” Harrington, 562 U.S. at 102. Indeed, Section 2254(d) stops just

short of “imposing a complete bar on federal-court relitigation of claims

already rejected in state proceedings.” See id. This is so because “habeas

corpus is a ‘guard against extreme malfunctions in the state criminal justice

systems,’ not a substitute for ordinary error correction through appeal.” Id.

at 102–03 (quoting Jackson v. Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens,

J., concurring)).

       A federal court may also grant habeas relief on the alternative

ground that the state court’s adjudication of a constitutional claim was


                          Page 16 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 16 of 26 Document 22
based upon an unreasonable determination of the facts in light of the

evidence presented. 28 U.S.C. § 2254(d)(2). The underlying state court

findings of fact and credibility determinations are, however, presumed

correct. Newman v. Harrington, 726 F.3d 921, 928 (7th Cir. 2013). The

petitioner overcomes that presumption only if he proves by clear and

convincing evidence that those findings are wrong. 28 U.S.C. § 2254(e)(1);

Campbell, 770 F.3d at 546. “A decision ‘involves an unreasonable

determination of the facts if it rests upon factfinding that ignores the clear

and convincing weight of the evidence.’” Bailey, 735 F.3d at 949–50 (quoting

Goudy v. Basinger, 604 F.3d 394, 399–400 (7th Cir. 2010)). “‘[A] state-court

factual determination is not unreasonable merely because the federal

habeas court would have reached a different conclusion in the first

instance.’” Burt v. Titlow, 571 U.S. 12, 18 (2013) (quoting Wood v. Allen, 558

U.S. 290, 301 (2010)). If shown, an unreasonable factual determination by

the state court means that this Court must review the claim in question de

novo. Carlson v. Jess, 526 F.3d 1018, 1024 (7th Cir. 2008).

4.     ANALYSIS

       Bell is proceeding only on the first ground for relief in his petition:

that the prosecutor’s closing argument denied him due process of law.

(Docket #20 at 1). In light of the standard of review, this Court must answer

the following question: whether Bell has proven that the Wisconsin

Supreme Court rejected his due process challenge to the prosecutor’s

closing argument in a manner that was contrary to, or involved an

unreasonable application of, clearly established federal law; or in a manner

that was based on an unreasonable determination of the facts in light of the

evidence presented. As explained below, the Court finds that the answer is

no.


                           Page 17 of 26
 Case 2:18-cv-01439-JPS Filed 09/03/21 Page 17 of 26 Document 22
       There are two categories of statements by the prosecutor that Bell

states violated his due process rights. The Wisconsin Supreme Court

described the categories as the “must believe” statements and “motive”

statements. (Docket #12-2 at 25). The Court will address each in turn.

       4.1     “Must Believe” Statements

       The “must believe” statements “comprised the prosecutor’s

statements that the jurors had to believe T.P. and A.L. were lying before

they could find him not guilty.” (Docket #12-2 at 25). The Wisconsin

Supreme Court explained that “the prosecution and defense theories of the

case were mirror-images: The prosecution said [the victims] were telling the

truth, the defense said they were not. But they agreed that the resolution of

that contest would decide the case.” (Id. at 25-26). The Wisconsin Supreme

Court noted that this was not a case of mistaken identity, or one where the

victims’ accounts failed to satisfy the “reasonable doubt” standard of proof.

(Id. at 26). Bell’s defense strategy was “reasonable, but narrowly focused”

on challenging the victims’ credibility, “and all of his efforts went into

showing that [the victims] could not be believed.” (Id.) The Wisconsin

Supreme Court explained that this case involved the word of the two

victims against Bell’s word. There was no independent physical evidence.

If the victims told the truth, “their testimony satisfied all of the elements of

the crimes with which Mr. Bell was charged. Therefore, the only way Mr.

Bell could have won an acquittal would have been to . . . convince the jury

that the victims lied.” (Id. at 28-29). In this scenario, the only way Bell could

have been acquitted, assuming the jury believed the victims, was by jury

nullification. (Id.) In a case such as this, “the jury’s resolution of the case had

to follow its conclusion regarding the victims’ veracity.” (Id.) Therefore,

when the prosecutor stated that the jury “must believe” the victims’ lied in


                          Page 18 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 18 of 26 Document 22
order to acquit Bell, he was merely asking the jury to weigh the credibility

of the witnesses, which was not improper. (Id.)

       Bell states that the Wisconsin Supreme Court’s conclusion that the

prosecutor’s “must believe” statements were not improper was contrary to

established federal law. Specifically, Bell argues that federal case law

establishes, that when a prosecutor argues the jury cannot acquit unless it

finds the state’s witnesses lied, the argument distorts the state’s burden of

proof, and such arguments are patently misleading. (Docket #20 at 3). In

support of his argument, Bell cites to Unites States v. Richter, 826 F.2d 206

(2d Cir. 1987), United States v. Vargas, 583 F.2d 380 (7th Cir. 1978), United

States v. Cornett, 232 F.3d 570 (7th Cir. 2000), United States v. Briesno, 843 F.3d

264 (7th Cir. 2016), and United States v. Reed, 724 F.2d 677 (8th Cir. 1984).

(Docket #20 at 3-4). Further, Bell argues that the Wisconsin Supreme Court

erred and was unreasonable in light of the facts of the case when it found

that his case was analogous to United States v. Amerson, 185 F.3d 676 (7th

Cir. 1999). (Docket #20 at 9). “Factually and legally Vargas and Cornett

applied to this case, not Amerson, thus the state court’s misapplication of the

proper legal analysis was both unreasonable and erroneous.” (Id. at 10).

       However, the Wisconsin Supreme Court specifically addressed

Bell’s argument and thoroughly analyzed the case law and distinguished

Bell’s case from Vargas and Cornett. The Wisconsin Supreme Court found

that the case was most similar to Amerson and United States v. Sandoval, 347

F.3d 627 (7th Cir. 2003).

             The authorities Mr. Bell cited do not persuade us
       because they are not in the same logical category as this case.
       In United States v. Vargas, 583 F.2d 380 (7th Cir. 1978), for
       example, the prosecution’s case depended not just on the
       witnesses’ honesty, but also on the accuracy of their


                          Page 19 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 19 of 26 Document 22
     observations and the inferences they concluded from them.
     As the Seventh Circuit later characterized that case, the
     prosecutor’s error was in telling the jury there was only one
     way to reach acquittal, when in fact the evidence gave them
     other paths to that end:

                   Not content to let the jury decide the case
            according to the judge’s instructions, he set up
            a “false dilemma” by informing the jury that
            they had to choose between two and only two
            options—either the defendant was lying or all
            the federal agents were lying—when in fact the
            jury had more options than only those two . . . .

     United States v. Amerson, 185 F.3d 676, 687 (7th Cir. 1999)
     (citing Vargas, 583 F.2d at 387).

             The prosecutor’s argument in United States v. Cornett,
     232 F.3d 570 (7th Cir. 2000), suffered the same deficiency as
     the one in Vargas. The Cornett jury could have acquitted the
     defendant on the charge he unlawfully possessed a firearm if
     it concluded that what the law enforcement officer observed
     did not amount to possession of a firearm. Because the jury
     could acquit without believing the officer had lied, the
     prosecutor’s statement to the contrary was error. Likewise,
     the defendant in United States v. Reed, 724 F.2d 677 (8th Cir.
     1984), faced multiple counts of wire fraud in which the State’s
     case relied not just on the honesty of its witnesses, but the
     rational inferences one could derive from their testimony.
     Therefore, it was error for the prosecutor to argue that the jury
     could acquit only if the jury “determine[s] that [the
     defendant] is telling the truth and that all [the government
     witnesses] are lying to you.” Id. at 681. As in Vargas and
     Cornett, the jury could have believed the witnesses but
     acquitted anyway because they did not agree with the
     conclusions the witnesses drew from what they observed.

             We see support for the propriety of the prosecutor’s
     trial commentary in the principles described in Amerson and
     United States v. Sandoval, 347 F.3d 627, 631-32 (7th Cir. 2003).
     In Sandoval, the prosecutor said “’Well, you would have to



                          Page 20 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 20 of 26 Document 22
       conclude that the police officers were not telling the truth if
       you’re going to accept the defendant’s testimony.’” Id. at 632.
       The court said this was in the nature of “ask[ing] the jury to
       weigh the credibility of the witnesses.” Id. Similarly, in
       Amerson, the prosecutor said the jury couldn’t “’believe the
       testimony of these police officers and believe the defendant’s
       testimony at the same time.’” 185 F.3d at 680. The Amerson
       court said this was “a mere statement of fact, which was no
       different than stating to the jury that they had a chance to
       determine whether the officers or the defendant was telling
       the truth and that it was up to the jury to determine who was
       more credible when applying the . . . jury instructions . . . .”
       Id. at 687.

              The key to both Amerson and Sandoval is that when the
       prosecutor’s statements are fairly characterized as impressing
       on the jury the importance of assessing the witnesses’
       credibility, there is no error. That is the practical effect of the
       prosecutor’s commentary in this case. The parties did not
       offer competing story lines, nor did the defense advance an
       alternative version of the events described by T.P. and A.L.
       There was the truth of the events the victims described, or the
       lack of truth. The verdict would necessarily follow the option
       chosen by the jury. Therefore, because Mr. Bell is in the
       category of cases in which the verdict will necessarily follow
       the jury’s determination of the victims’ credibility, the State’s
       argument that the jurors should not find Mr. Bell not guilty
       unless they conclude T.P. and A.L. lied is equivalent to asking
       the jurors to carefully weigh the victims’ credibility.

(Docket #12-2 at 28-32).

       The Court finds that the Wisconsin Supreme Court properly applied

established federal law when it found that the prosecutor’s statements were

not improper in this situation. Further, the Wisconsin Supreme Court’s

application of federal law was reasonable given the facts of this case.

Therefore, Bell has failed to establish that he is entitled to any federal habeas

relief on the “must believe” statements.



                          Page 21 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 21 of 26 Document 22
          4.2   “Motive” Statements

          The “motive” statements contained those statements in which the

prosecutor claimed that people generally do not lie without reason, and that

if the victims had no motive to lie, they should be believed.” (Id. at 25). The

Wisconsin Supreme Court held that it was not improper for the prosecutor

to argue that Bell failed to establish a motive for the victims to lie. The

Wisconsin Supreme Court saw this as no more than the prosecutor’s

“encouraging the jurors not to disbelieve the victims unless they found

evidence of a motive to lie,” but the prosecutor did not tell the jurors they

cannot disbelieve the victims unless there was a motive for them to lie. (Id.

at 33).

          Bell states that the Wisconsin Supreme Court’s “conclusion that the

prosecutor’s improper ‘motive’ statements did not misstate the law or shift

the burden of proof is plainly erroneous and unreasonable in light of the

case as a whole and the applicable legal principles, and fair minded jurists

would agree.” (Docket #20 at 11). “The statements, which framed the state’s

entire case, misstated the law governing the jury’s consideration of the

evidence by shifting the burden to the defense to prove a motive for the

girls to lie and unreasonable restricting what the jury may consider when

assessing credibility.” (Id. at 5).

          The Wisconsin Supreme Court found that the prosecutor sought to

persuade the jurors to believe the victims because there was no motive for

them to lie; but he did not misstate the law by telling them they had to

believe the victims unless there was a motive for them to lie. (Docket #12-2

at 33). The Wisconsin Supreme Court noted that both the prosecutor and

defense counsel, from voir dire on, explored possible reasons why teenage

girls might lie. (Id. at 33-34).


                           Page 22 of 26
 Case 2:18-cv-01439-JPS Filed 09/03/21 Page 22 of 26 Document 22
              Defense counsel used cross-examination to suggest
       some motives for lying, including a desire for parental
       attention and sympathy, and avoiding responsibility for
       misdeeds. The statements that come closest to Mr. Bell’s claim
       of error took place during closing arguments. There, the
       prosecutor made statements such as “if somebody is going to
       lie about something, they’re going to have a reason. They’re
       going to have some evidence of that reason.” Additionally, he
       argued that “[i]f a person lies about something, they must
       have a reason. And the reason why there is no evidence in this
       case about why anybody would lie is because they’re not
       lying.” Defense counsel responded by describing various
       reasons the victims might have lied, including jealousy, hurt,
       revenge, and a perceived need for survival. The prosecutor,
       during rebuttal, told the jurors that defense counsel was
       inviting them to speculate about the motives to lie and that
       the jury instructions say they must not speculate.

(Id.) The Wisconsin Supreme Court found that all but one of the

prosecutor’s “motive” statements were observations about the common-

sense principle that people do not lie without reason, and therefore, were

persuasive and not improper. (Id. at 34).

       The one “motive” statement that was a statement of law was the

prosecutor’s admonition that the jury instructions did not allow the jurors

to speculate with respect to a witness’s credibility. (Id.) Bell argued that this

was a misstatement of law. (Id.) The Wisconsin Supreme Court rejected

Bell’s argument that the law allows the jury to speculate about witness

credibility. (Id. at 34-35). “As in all other aspects of the case, the jury must

consider the witness’ testimony in light of the admissible evidence and

reasonable inferences, all as directed by their ‘common sense and

experience.’” (Id. at 35). The Wisconsin Supreme Court found that:

             The prosecutor did not shift the burden to Mr. Bell by
       encouraging the jury not to discount the victims’ testimony in



                          Page 23 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 23 of 26 Document 22
       the absence of a motive to lie. This was persuasion, not a
       statement of the law. Nor was his admonition that the jurors
       must not speculate, even with respect to matters of credibility,
       erroneous.

(Id. at 36). The Wisconsin Supreme Court concluded that neither the “must

believe” nor “motive” statements were improper.

       Even construed generously, Bell’s brief merely contends that the

Wisconsin Supreme Court got it wrong in their holdings on the “must

believe” and “motive” statements. In other words, this habeas action is

nothing more than a thinly veiled attempt at a “do-over” in this Court. Bell

parrots precisely the same arguments he and his counsel have made all

along, in the hope that this Court will disagree with those before it. This is

not an appropriate use of a federal habeas petition. In any event, the

Wisconsin Supreme Court’s decision was far from unreasonable. Rather, it

was entirely consistent with federal law. At the very least, Bell has come

nowhere close to showing that all fairminded jurists would disagree with

the Wisconsin Supreme Court’s reasoning. He is not, therefore, entitled to

any federal habeas relief.

5.     CONCLUSION

       Bell has not shown that the Wisconsin Supreme Court incorrectly

and unreasonably applied clearly established federal law in rejecting his

due process claim. Likewise, Bell has not shown that the Wisconsin

Supreme Court’s decision rejecting his due process claim was based on an

unreasonable determination of the facts in light of the evidence presented

in state court. Bell’s petition must, therefore, be denied and his case

dismissed with prejudice.




                           Page 24 of 26
 Case 2:18-cv-01439-JPS Filed 09/03/21 Page 24 of 26 Document 22
       Under Rule 11(a) of the Rules Governing Section 2254 Cases, “[t]he

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the [habeas] applicant.” To obtain a certificate of

appealability, Bell must make a “substantial showing of the denial of a

constitutional right,” 28 U.S.C. § 2253(c)(2), by establishing that “reasonable

jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further,”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations omitted). For

the reasons discussed above, no reasonable jurists could debate whether

Bell’s claims have merit. The Court will, therefore, deny Bell a certificate of

appealability.

       Finally, the Court closes with some information about the actions

that Bell may take if he wishes to challenge the Court’s resolution of this

case. This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within 30 days of the entry

of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline

if a party timely requests an extension and shows good cause or excusable

neglect for not being able to meet the 30-day deadline. See Fed. R. App. P.

4(a)(5)(A). Moreover, under certain circumstances, a party may ask this

Court to alter or amend its judgment under Federal Rule of Civil Procedure

59(e) or ask for relief from judgment under Federal Rule of Civil Procedure

60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed

within 28 days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more


                          Page 25 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 25 of 26 Document 22
than one year after the entry of the judgment. The court cannot extend this

deadline. See id. A party is expected to closely review all applicable rules

and determine what, if any, further action is appropriate in a case.

      Accordingly,

      IT IS ORDERED that Petitioner Gerrod Bell’s petition for a writ of

habeas corpus (Docket #1) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that a certificate of appealability as to

Petitioner Gerrod Bell’s petition be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly

      Dated at Milwaukee, Wisconsin, this 3rd day of September, 2021.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                          Page 26 of 26
Case 2:18-cv-01439-JPS Filed 09/03/21 Page 26 of 26 Document 22
